COMMITMENT TO PURCHASE FINANCIAL INSTRUMENT

and

SERVICER PARTICIPATION AGREEMENT

for the

HOME AFFORDABLE MODIFICATION PROGRAM

under the

EMERGENCY ECONOMIC STABILIZATION ACT OF 2008




This Commitment to Purchase Financial Instrument and Servicer Participation
Agreement (the “Commitment”) is entered into as of the Effective Date, by and
between Federal National Mortgage Association, a federally chartered
corporation, as financial agent of the United States (“Fannie Mae”), and the
undersigned party (“Servicer”). Capitalized terms used, but not defined
contextually, shall have the meanings ascribed to them in Section 12 below.




Recitals




WHEREAS, the U.S. Department of the Treasury (the “Treasury”) has established a
Home Affordable Modification Program (the “Program”) pursuant to section 101 and
109 of the Emergency Economic Stabilization Act of 2008 (the “Act”), as section
109 of the Act has been amended by section 7002 of the American Recovery and
Reinvestment Act of 2009;




WHEREAS, the Program includes loan modification and other foreclosure prevention
services;




WHEREAS, Fannie Mae has been designated by the Treasury as a financial agent of
the United States in connection with the implementation of the Program;




WHEREAS, Fannie Mae will, in its capacity as a financial agent of the United
States, fulfill the roles of administrator, record keeper and paying agent for
the Program, and in conjunction therewith must standardize certain mortgage
modification and foreclosure prevention practices and procedures as they relate
to the Program, consistent with the Act and in accordance with the directives
of, and guidance provided by, the Treasury;




WHEREAS, Federal Home Loan Mortgage Corporation (“Freddie Mac”) has been
designated by the Treasury as a financial agent of the United States and will,
in its capacity as a financial agent of the United States, fulfill a compliance
role in connection with the Program; all references to Freddie Mac in the
Agreement shall be in its capacity as compliance agent of the Program;




WHEREAS, all Fannie Mae and Freddie Mac approved servicers are being directed
through their respective servicing guides and bulletins to implement the Program
with respect to mortgage loans owned, securitized, or guaranteed by Fannie Mae
or Freddie Mac (the “GSE Loans”); accordingly, this Agreement does not apply to
the GSE Loans;




WHEREAS, all other servicers, as well as Fannie Mae and Freddie Mac approved
servicers, that wish to participate in the Program with respect to loans that
are not GSE Loans (collectively, “Participating Servicers”) must agree to
certain terms and conditions relating to the respective roles and
responsibilities of Program participants and other financial agents of the
government; and




WHEREAS, Servicer wishes to participate in the Program as a Participating
Servicer on the terms and subject to the conditions set forth herein.




Accordingly, in consideration of the representations, warranties, and mutual
agreements set forth herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Fannie Mae and
Servicer agree as follows.











- 1 -




--------------------------------------------------------------------------------

Agreement




1.  Services




A.  Subject to Section 10.C., Servicer shall perform the loan modification and
other foreclosure prevention services (collectively, the “Services”) described
in (i) the Financial Instrument attached hereto as Exhibit A (the “Financial
Instrument”); (ii) the Program guidelines and procedures issued by the Treasury,
including, without limitation, the net present value assessment requirements of
the Program (the “Program Guidelines”); and (iii) any supplemental
documentation, instructions, bulletins, letters, directives, or other
communications, including, but not limited to, business continuity requirements,
compliance requirements, performance requirements and related remedies, issued
by the Treasury, Fannie Mae, or Freddie Mac in order to change, or further
describe or clarify the scope of, the rights and duties of the Participating
Servicers in connection with the Program (the “Supplemental Directives” and,
together with the Program Guidelines, the “Program Documentation”). The Program
Documentation will be available to all Participating Servicers at
www.financialstability.gov. The Program Documentation, as the same may be
modified or amended from time to time in accordance with Section 10 below, is
hereby incorporated into the Commitment by this reference.




B.  Servicer’s representations and warranties, and acknowledgement of and
agreement to fulfill or satisfy certain duties and obligations, with respect to
its participation in the Program and under the Agreement are set forth in the
Financial Instrument. Servicer’s certification as to its continuing compliance
with, and the truth and accuracy of, the representations and warranties set
forth in the Financial Instrument will be provided annually in the form attached
hereto as Exhibit B (the “Annual Certification”), beginning on June 1, 2010 and
again on June 1 of each year thereafter during the Term (as defined below).




C.  The recitals set forth above are hereby incorporated herein by this
reference.




2.  Authority and Agreement to Participate in Program




A.  Servicer shall perform the Services for all mortgage loans its services,
whether it services such mortgage loans for its own account or for the account
of another party, including any holders of mortgage-backed securities (each such
other party, an “Investor”). Servicer shall use reasonable efforts to remove all
prohibitions or impediments to its authority, and use reasonable efforts to
obtain all third party consents and waivers that are required, by contract or
law, in order to effectuate any modification of a mortgage loan under the
Program.




B.  Notwithstanding subsection A., if (x) Servicer is unable to obtain all
necessary consents and waivers for modifying a mortgage loan, or (y) the pooling
and servicing agreement or other similar servicing contract governing Servicer’s
servicing of a mortgage loan prohibits Servicer from performing the Services for
that mortgage loan, Servicer shall not be required to perform the Services with
respect to that mortgage loan and shall not receive all or any portion of the
Purchase Price (as defined below) otherwise payable with respect to such loan.




C.  Notwithstanding anything to the contrary contained herein, the Agreement
does not apply to GSE Loans. Servicers are directed to the servicing guides and
bulletins issued by Fannie Mae and Freddie Mac, respectively, concerning the
Program as applied to GSE Loans.




D.  Servicer’s performance of the Services and implementation of the Program
shall be subject to review by Freddie Mac and its agents and designees as more
fully set forth in the Agreement.




3.  Set Up; Prerequisite to Payment




Servicer will provide to Fannie Mae: (a) the set up information required by the
Program Documentation and any ancillary or administrative information requested
by Fannie Mae in order to process Servicer’s participation in the Program as a
Participating Servicer on or before the Effective Date of the Commitment; and
(b) the data elements for each mortgage eligible for the Program as and when
described in the Program Documentation and the





- 2 -




--------------------------------------------------------------------------------

Financial Instrument. Purchase Price payments will not be remitted pursuant to
Section 4 with respect to any modified mortgage for which the required data
elements have not been provided.




4.  Agreement to Purchase Financial Instrument; Payment of Purchase Price




A.  Fannie Mae, in its capacity as a financial agent of the United States,
agrees to purchase, and Servicer agrees to sell to Fannie Mae, in such capacity,
the Financial Instrument that is executed and delivered by Servicer to Fannie
Mae in the form attached hereto as Exhibit A, in consideration for the payment
by Fannie Mae, as agent, of the Purchase Price (defined below).  The conditions
precedent to the payment by Fannie Mae of the Purchase Price are: (a) the
execution and delivery of the Commitment and the Financial Instrument by
Servicer to Fannie Mae; (b) the execution and delivery by Fannie Mae of the
Commitment to Servicer; (c) the delivery of copies of the fully executed
Commitment and Financial Instrument to Treasury on the Effective Date; (d) the
performance by Servicer of the Services described in the Agreement, in
accordance with the terms and conditions thereof, to the reasonable satisfaction
of Fannie Mae and Freddie Mac; and (e) the satisfaction by Servicer of such
other obligations as are set forth in the Agreement.




B.  Solely in its capacity as the financial agent of the United States, and
subject to subsection C. below, Fannie Mae shall: (i) remit compensation
payments to Servicer; (ii) remit incentive payments to Servicer for the account
of Servicer and for the credit of borrowers under their respective mortgage loan
obligations; and (iii) remit payments to Servicer for the account of Investors,
in each case in accordance with the Program Documentation (all such payments,
collectively, the “Purchase Price”); all payments remitted to Servicer for the
credit of borrowers or for the account of Investors under the Program
Documentation shall be applied by Servicer to the borrowers’ respective mortgage
loan obligations, or remitted by Servicer to Investors, as required by the
Program Documentation. Fannie Mae shall have no liability to Servicer with
respect to the payment of the Purchase Price, unless and until: (a) Servicer and
all other interested parties have satisfied all pre-requisites set forth herein
and in the Program Documentation relating to the Program payment structure,
including, but not limited to, the delivery of all data elements required by
Section 3 of this Commitment; and (b) the Treasury has provided funds to Fannie
Mae for remittance to Servicer, together with written direction to remit the
funds to Servicer in accordance with the Program Documentation.




C.  The Purchase Price will be paid to Servicer by Fannie Mae as the financial
agent of the United States as and when described herein and in the Program
Documentation in consideration for the execution and delivery of the Financial
Instrument by Servicer on or before the Effective Date of the Agreement, upon
the satisfaction of the conditions precedent to payment described in subsections
A. and B. above.




D.  The value of the Agreement is limited to $23,480,000.00 (the “Program
Participation Cap”). Accordingly, the aggregate Purchase Price payable to
Servicer under the Agreement may not exceed the amount of the Program
Participation Cap. For each loan modification that becomes effective, the
aggregate remaining Purchase Price available to be paid to Servicer under the
Agreement will be reduced by the maximum Purchase Price potentially payable with
respect to that loan modification. In the event the Purchase Price actually paid
with respect to that loan modification is less than the maximum Purchase Price
potentially payable, the aggregate remaining Purchase Price available to be paid
to Servicer under the Agreement will be increased by the difference between such
amounts. Notwithstanding the foregoing, no agreements with borrowers intended to
result in new loan modifications will be effected under the Agreement, and no
payments will be made with respect to any new loan modifications from and after
the date on which the aggregate Purchase Price paid or payable to Servicer under
the Agreement equals the Program Participation Cap. Treasury may, from time to
time in its sole discretion, adjust the amount of the Program Participation Cap.
Servicer will be notified of all adjustments to the Program Participation Cap in
writing by Fannie Mae.




E.  Servicer shall maintain complete and accurate records of, and supporting
documentation for, the borrower payment, including, but not limited to, PITIA
(principal, interest, taxes, insurance (including homeowner’s insurance and
hazard and flood insurance) and homeowner’s association and/or condo fees), and
delinquency information and data provided to Fannie Mae regarding each agreement
relating to a trial modification period and each loan modification agreement
executed under the Program, which will be relied upon by Fannie Mae when





- 3 -




--------------------------------------------------------------------------------

calculating, as financial agent for the United States, the Purchase Price to be
paid by the Treasury through Fannie Mae or any other financial agent. Servicer
agrees to provide Fannie Mae and Freddie Mac with documentation and other
information with respect to any amounts paid by the Treasury as may be
reasonably requested by such parties. In the event of a discrepancy or error in
the amount of the Purchase Price paid hereunder, at Fannie Mae’s election, (x)
Servicer shall remit to Fannie Mae the amount of any overpayment within thirty
(30) days of receiving a refund request from Fannie Mae, or (y) Fannie Mae may
immediately offset the amount of the overpayment against other amounts due and
payable to Servicer by Fannie Mae, as financial agent of the United States, upon
written notice to Servicer. Servicer shall still be obligated to credit to the
respective mortgage loan obligations of borrowers, and to the respective
accounts of Investors, any portion of the Purchase Price to which they are
entitled (if any) notwithstanding such offset unless otherwise directed by
Fannie Mae.




F.  At the election and upon the direction of the Treasury and with prior
written notice to Servicer, Fannie Mae may deduct from any amount to be paid to
Servicer any amount that Servicer, Investor, or borrower is obligated to
reimburse or pay to the United States government, provided, however, that any
amount withheld under this subsection F. will be withheld only from the amounts
payable to, or for the account or credit of, the party which is liable for the
obligation to the United States government.




G.  In the event that the Agreement expires or is terminated pursuant to Section
5 or Section 6, and subject to Fannie Mae’s rights under Section 6, Fannie Mae
shall, solely in its capacity as the financial agent of the United States,
continue to remit all amounts that are properly payable pursuant to subsection
A. above to Servicer in accordance with the Program Documentation until paid in
full, provided, however, that Purchase Price payments will be made only with
respect to qualifying mortgage loan modifications that were submitted by
Servicer and accepted by Fannie Mae for inclusion in the Program in accordance
with the Program Documentation prior to the date of expiration or termination
and that do not exceed the Program Participation Cap.




H.  Notwithstanding anything to the contrary contained in subsection G. above,
in the event that the Agreement is terminated pursuant to Section 6 B. in
connection with an Event of Default by Servicer under Section 6 A., no
compensation with respect to any loan will be paid to Servicer for the account
of the Servicer subsequent to termination; subject to Fannie Mae’s rights under
Section 6, Fannie Mae’s only continuing obligations as financial agent of the
United States subsequent to termination will be to remit payments to Servicer
(or, at Fannie Mae’s discretion, an alternative provider) for the account of
borrowers and Investors, as provided in the Agreement.




I.  Notwithstanding anything to the contrary contained in subsection F. above,
in the event that the Agreement is terminated pursuant to Section 6 C. in
connection with an Event of Default by an Investor or a borrower under Section 6
A., no compensation with respect to any loan will be paid to Servicer for the
credit or account of the defaulting party subsequent to termination; subject to
Fannie Mae’s rights under Section 6, Fannie Mae’s only continuing obligations as
financial agent of the United States subsequent to termination will be to remit
payments to Servicer for the credit or account of non-defaulting parties as
described in the Program Documentation.




J.  Notwithstanding anything to the contrary contained herein, Fannie Mae, in
its capacity as the financial agent of the United States, may reduce the amounts
payable to Servicer under Section 4.B., or obtain repayment of prior payments
made under Section 4.B., in connection with an Event of Default by Servicer or
in connection with an evaluation of performance that includes any specific
findings by Freddie Mac that Servicer’s performance under any performance
criteria established pursuant to the Program Documentation is materially
insufficient; provided, however, Fannie Mae will seek to obtain repayment of
prior payments made under Section 4.B. only with respect to loan modifications
that are determined by Fannie Mae or Freddie Mac to have been impacted by, or
that Fannie Mae or Freddie Mac believes may have been, or may be, impacted, by
the Event of Default or findings giving rise to this remedy. These remedies are
not exclusive; they are available in addition to, and not in lieu of, any other
remedies available to Fannie Mae at law or in equity.




K.  Notwithstanding anything to the contrary contained herein, Fannie Mae, in
its capacity as the financial agent of the United States, may reduce the amounts
payable to Servicer for the credit or account of an Investor or a borrower under
Section 4.B., or obtain repayment of prior payments made for the credit or
account of such parties





- 4 -




--------------------------------------------------------------------------------

under Section 4.B., in connection with an Event of Default by an Investor or a
borrower. Servicer will reasonably cooperate with, and provide reasonable
support and assistance to, Fannie Mae and Freddie Mac in connection with their
respective roles and, in Fannie Mae’s case, in connection with its efforts to
obtain repayment of prior payments made to Investors and borrowers as provided
in this subsection. These remedies are not exclusive; they are available in
addition to, and not in lieu of, any other remedies available to Fannie Mae at
law or in equity.




5.  Term




A.  Qualifying mortgage loans may be submitted by Servicer and accepted by
Fannie Mae as described in the Financial Instrument and the Program
Documentation from and after the Effective Date until December 31, 2012 (the
“Initial Term”), subject to Program extensions by the Treasury or earlier
termination of the Agreement by Fannie Mae pursuant to the provisions hereof or
suspension or termination of the Program by the Treasury, provided, however, no
new qualifying mortgage loans may be submitted by Servicer or accepted by Fannie
Mae from and after the date on which the Program Participation Cap is reached.




B. Servicer shall perform the Services described in the Program Documentation in
accordance with the terms and conditions of the Agreement during the Initial
Term and any extensions thereof (the Initial Term, together with all extensions
thereof, if any, the “Term”), and during such additional period as may be
necessary to: (i) comply with all data collection, retention and reporting
requirements specified in the Program Documentation during and for the periods
set forth therein; and (ii) complete all Services that were initiated by
Servicer, including, but not limited to, mortgage modifications and the
completion of all documentation relating thereto, during the Term. Servicer
agrees that it will work diligently to complete all Services as soon as
reasonably possible after the end of the Term or earlier termination.




C.  The Agreement may be terminated by Fannie Mae or Servicer prior to the end
of the Term pursuant to Section 6 below.




6.  Defaults and Early Termination




A.  The following constitute events of default under the Agreement (each, an
“Event of Default” and, collectively, “Events of Default”):




(1)  Servicer fails to perform or comply with any of its material obligations
under the Agreement, including, but not limited to, circumstances in which
Servicer fails to ensure that all eligibility criteria and other conditions
precedent to modification specified in the Program Documentation are satisfied
prior to effectuating modifications under the Program.




(2)  Servicer: (a) ceases to do business as a going concern; (b) makes a general
assignment for the benefit of, or enters into any arrangement with creditors in
lieu thereof; (c) admits in writing its inability to pay its debts as they
become due; (d) files a voluntary petition under any bankruptcy or insolvency
law or files a voluntary petition under the reorganization or arrangement
provisions of the laws of the United States or any other jurisdiction; (e)
authorizes, applies for or consents to the appointment of a trustee or
liquidator of all or substantially all of its assets; (f) has any substantial
part of its property subjected to a levy, seizure, assignment or sale for or by
any creditor or governmental agency; or (g) enters into an agreement or
resolution to take any of the foregoing actions.




(3)  Servicer, any employee or contractor of Servicer, or any employee or
contractor of Servicers’ contractors, or any Investor or borrower, commits a
grossly negligent, willful or intentional, or reckless act (including, but not
limited to, fraud) in connection with the Program or the Agreement.




(4)  Any representation, warranty, or covenant made by Servicer in the Agreement
or any Annual Certification is or becomes materially false, misleading,
incorrect, or incomplete.








- 5 -




--------------------------------------------------------------------------------

(5)  An evaluation of performance that includes any specific findings by Freddie
Mac, in its sole discretion, that Servicer’s performance under any performance
criteria established pursuant to the Program Documentation is materially
insufficient, or any failure by Servicer to comply with any directive issued by
Fannie Mae or Freddie Mac with respect to documents or data requested, findings
made, or remedies established, by Fannie Mae and/or Freddie Mac in conjunction
with such performance criteria or other Program requirements.




B.  Fannie Mae may take any, all, or none of the following actions upon an Event
of Default by Servicer under the Agreement:




(1)  Fannie Mae may: (i) withhold some or all of the Servicer’s portion of the
Purchase Price until, in Fannie Mae’s determination, Servicer has cured the
default; and (ii) choose to utilize alternative means of paying any portion of
the Purchase Price for the credit or account of borrowers and Investors and
delay paying such portion pending adoption of such alternative means.




(2)  Fannie Mae may: (i) reduce the amounts payable to Servicer under Section
4.B; and/or (ii) require repayment of prior payments made to Servicer under
Section 4.B, provided, however, Fannie Mae will seek to obtain repayment of
prior payments made under Section 4.B. only with respect to loan modifications
that are determined by Fannie Mae or Freddie Mac to have been impacted, or that
Fannie Mae or Freddie Mac believes may have been, or may be, impacted, by the
Event of Default giving rise to the remedy.




(3)  Fannie Mae may require Servicer to submit to additional Program
administrator oversight, including, but not limited to, additional compliance
controls and quality control reviews.




(4)  Fannie Mae may terminate the Agreement and cease its performance hereunder
as to some or all of the mortgage loans subject to the Agreement.




(5)  Fannie Mae may require Servicer to submit to information and reporting with
respect to its financial condition and ability to continue to meet its
obligations under the Agreement.




C.  Fannie Mae may take any, all, or none of the following actions upon an Event
of Default involving an Investor or a borrower in connection with the Program:




(1)  Fannie Mae may withhold all or any portion of the Purchase Price payable
to, or for the credit or account of, the defaulting party until, in Fannie Mae’s
determination, the default has been cured or otherwise remedied to Fannie Mae’s
satisfaction.




(2)  Fannie Mae may: (i) reduce the amounts payable to Servicer for the credit,
or account of, the defaulting party under Section 4.B; and/or (ii) require
repayment of prior payments made to the defaulting party under Section 4.B.
Servicer will reasonably cooperate with, and provide reasonable support and
assistance to, Fannie Mae and Freddie Mae in connection with their respective
roles and, in Fannie Mae’s case, in connection with its efforts to obtain
repayment of prior payments made to Investors and borrowers as provided in this
subsection.




(3)  Fannie Mae may require Servicer to submit to additional Program
administrator oversight, including, but not limited to, additional compliance
controls and quality control reviews.




(4)  Fannie Mae may cease its performance hereunder as to some or all of the
mortgage loans subject to the Agreement that relate to the defaulting Investor
or borrower.




D.  In addition to the termination rights set forth above, Fannie Mae may
terminate the Agreement immediately upon written notice to Servicer:








- 6 -




--------------------------------------------------------------------------------

(1)   at the direction of the Treasury;




(2)  in the event of a merger, acquisition, or other change of control of
Servicer;




(3)  in the event that a receiver, liquidator, trustee, or other custodian is
appointed for the Servicer; or




(4)  in the event that a material term of the Agreement is determined to be
prohibited or unenforceable as referred to in Section 11.C.




E.  The Agreement will terminate automatically:




(1)  in the event that the Financial Agency Agreement, dated February 18, 2009,
by and between Fannie Mae and the Treasury is terminated; or




(2)  upon the expiration or termination of the Program.




F.  The remedies available to Fannie Mae upon an Event of Default under this
Section are cumulative and not exclusive; further, these remedies are in
addition to, and not in lieu of, any other remedies available to Fannie Mae at
law or in equity.




G.  If the event of termination of the Agreement under any circumstances,
Servicer and Fannie Mae agree to cooperate with one another on an ongoing basis
to ensure an effective and orderly transition or resolution of the Services,
including the provision of any information, reporting, records and data required
by Fannie Mae and Freddie Mac.




H.  If an Event of Default under Section 6.A.1., Section 6.A.4., or Section
6.A.5. occurs and Fannie Mae determines, in its sole discretion, that the Event
of Default is curable and elects to exercise its right to terminate the
Agreement, Fannie Mae will provide written notice of the Event of Default to
Servicer and the Agreement will terminate automatically thirty (30) days after
Servicer’s receipt of such notice, if the Event of Default is not cured by
Servicer to the reasonable satisfaction of Fannie Mae prior to the end of such
thirty (30) day period. If Fannie Mae determines, in its sole discretion, that
an Event of Default under Section 6.A.1. , Section 6.A.4, or Section 6.A. 5. is
not curable, or if an Event of Default under Section 6.A.2. or Section 6.A.3.
occurs, and Fannie Mae elects to exercise its right to terminate the Agreement
under Section 6.B.4., Fannie Mae will provide written notice of termination to
the Servicer on or before the effective date of the termination.




7.  Disputes




Fannie Mae and Servicer agree that it is in their mutual interest to resolve
disputes by agreement. If a dispute arises under the Agreement, the parties will
use all reasonable efforts to promptly resolve the dispute by mutual agreement.
If a dispute cannot be resolved informally by mutual agreement at the lowest
possible level, the dispute shall be referred up the respective chain of command
of each party in an attempt to resolve the matter. This will be done in an
expeditious manner. Servicer shall continue diligent performance of the Services
pending resolution of any dispute. Fannie Mae and Servicer reserve the right to
pursue other legal or equitable rights they may have concerning any dispute.
However, the parties agree to take all reasonable steps to resolve disputes
internally before commencing legal proceedings.




8.  Transfer or Assignment




A.  Servicer must provide written notice to Fannie Mae and Freddie Mac pursuant
to Section 9 below of: (i) any transfers or assignments of mortgage loans
subject to this Agreement; and (ii) any other transfers or assignments of
Servicer’s rights and obligations under this Agreement. Such notice must include
payment instructions for payments to be made to the transferee or assignee of
the mortgage loans subject to the notice (if applicable), and evidence of the
assumption by such transferee or assignee of the mortgage loans or other rights
and obligations that are transferred, in the form of Exhibit C (the “Assignment
and Assumption Agreement”). Servicer





- 7 -




--------------------------------------------------------------------------------

acknowledges that Fannie Mae will continue to remit payments to Servicer in
accordance with Section 4.B. with respect to mortgage loans that have been
assigned or transferred, and that Servicer will be liable for underpayments,
overpayments and misdirected payments, unless and until such notice and an
executed Assignment and Assumption Agreement are provided to Fannie Mae and
Freddie Mac. Any purported transfer or assignment of mortgage loans or other
rights or obligations under the Agreement in violation of this Section is void.




B.  Servicer shall notify Fannie Mae as soon as legally possible of any proposed
merger, acquisition, or other change of control of Servicer, and of any
financial and operational circumstances which may impair Servicer’s ability to
perform its obligations under the Agreement.




9.  Notices




All legal notices under the Agreement shall be in writing and referred to each
party’s point of contact identified below at the address listed below, or to
such other point of contact at such other address as may be designated in
writing by such party. All such notices under the Agreement shall be considered
received: (a) when personally delivered; (b) when delivered by commercial
overnight courier with verification receipt; (c) when sent by confirmed
facsimile; or (d) three (3) days after having been sent, postage prepaid, via
certified mail, return receipt requested. Notices shall not be made or delivered
in electronic form, except as provided in Section 12 B. below, provided,
however, that the party giving the notice may send an e-mail to the party
receiving the notice advising that party that a notice has been sent by means
permitted under this Section.




To Servicer:




MorEquity, Inc.

7116 Eagle Crest Blvd.

Evansville, IN 47715

Attention: Stephen L. Day

Facsimile:  (812) 475-7086

Email:  stephen_day@agfinance.com




To Fannie Mae:




Fannie Mae

3900 Wisconsin Avenue, NW

Washington, DC  20016

Attention:  General Counsel

Facsimile:  (202) 752-8331




To Treasury:




Chief

Office of Homeownership Preservation

Office of Financial Stability

Department of the Treasury

1500 Pennsylvania Avenue, NW

Washington, DC  20220

Facsimile:  (202) 622-9219




To Freddie Mac:




Freddie Mac

8100 Jones Branch Drive

McLean, VA  22102





- 8 -




--------------------------------------------------------------------------------

Attention:  Vice President, Making Home Affordable – Compliance

Facsimile:  (703) 903-2544

Email:  MHA_Compliance@freddiemac.com




10.  Modifications




A.  Subject to Sections 10.B. and 10.C., modifications to the Agreement shall be
in writing and signed by Fannie Mae and Servicer.




B.  Fannie Mae and the Treasury each reserve the right to unilaterally modify or
supplement the terms and provisions of the Program Documentation that relate (as
determined by Fannie Mae or the Treasury, in their reasonable discretion) to the
compliance and performance requirements of the Program, and related remedies
established by Freddie Mac, and/or to technical, administrative, or procedural
matters or compliance and reporting requirements that may impact the
administration of the Program.




C.  Notwithstanding Sections 10.A. and 10.B., any modification to the Program
Documentation that materially impact the borrower eligibility requirements, the
amount of payments of the Purchase Price to be made to Participating Servicers,
Investors and borrowers under the Program, or the rights, duties, or obligations
of Participating Servicers, Investors or borrowers in connection with the
Program (each, a “Program Modification” and, collectively, the “Program
Modifications”) shall be effective only on a prospective basis; Participating
Servicers will be afforded the opportunity to opt-out of the Program when
Program Modifications are published with respect to some or all of the mortgage
loans sought to be modified under the Program on or after the effective date of
the Program Modification, at Servicer’s discretion. Opt-out procedures,
including, but not limited to, the time and process for notification of election
to opt-out and the window for such election, will be set forth in the Program
Documentation describing the Program Modification, provided, however, that
Servicer will be given at least thirty (30) days to elect to opt-out of a
Program Modification. For the avoidance of doubt, during the period during which
Servicer may elect to opt-out of a Program Modification and after any such
opt-out is elected by Servicer, Servicer will continue to perform the Services
described in the Financial Instrument and the Program Documentation (as the
Program Documentation existed immediately prior to the publication of the
Program modification prompting the opt-out) with respect to qualifying mortgage
loan modifications that were submitted by Servicer and accepted by Fannie Mae
prior to the opt-out.




11.  Miscellaneous




A.  The Agreement shall be governed by and construed under Federal law and not
the law of any state or locality, without reference to or application of the
conflicts of law principles. Any and all disputes between the parties that
cannot be settled by mutual agreement shall be resolved solely and exclusively
in the United States Federal courts located within the District of Columbia.
Both parties consent to the jurisdiction and venue of such courts and
irrevocably waive any objections thereto.




B.  The Agreement is not a Federal procurement contract and is therefore not
subject to the provisions of the Federal Property and Administrative Services
Act (41 U.S.C. §§ 251-260), the Federal Acquisition Regulations (48 CFR Chapter
1), or any other Federal procurement law.




C.  Any provision of the Agreement that is determined to be prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions of the Agreement, and no such prohibition or
unenforceability in any jurisdiction shall invalidate such provision in any
other jurisdiction.




D.  Failure on the part of Fannie Mae to insist upon strict compliance with any
of the terms hereof shall not be deemed a waiver, nor will any waiver hereunder
at any time be deemed a waiver at any other time. No waiver will be valid unless
in writing and signed by an authorized officer of Fannie Mae. No failure by
Fannie Mae to exercise any right, remedy, or power hereunder will operate as a
waiver thereof. The rights, remedies, and powers provided herein are cumulative
and not exhaustive of any rights, remedies, and powers provided by law.





- 9 -




--------------------------------------------------------------------------------




E.  The Agreement shall inure to the benefit of and be binding upon the parties
to the Agreement and their permitted successors-in-interest.




F.  The Commitment and the Assignment and Assumption Agreement (if applicable)
may be executed in two or more counterparts (and by different parties on
separate counterparts), each of which shall be an original, but all of which
together shall constitute one and the same instrument.




G.  The Commitment, together with the Financial Instrument, the Annual
Certifications, the Assignment and Assumption Agreement (if applicable) and the
Program Documentation, constitutes the entire agreement of the parties with
respect to the subject matter hereof. In the event of a conflict between any of
the foregoing documents and the Program Documentation, the Program Documentation
shall prevail. In the event of a conflict between the Program Guidelines and the
Supplemental Directives, the Program Guidelines shall prevail.




H.  Any provisions of the Agreement (including all documents incorporated by
reference thereto) that contemplate their continuing effectiveness, including,
but not limited to, Sections 4, 5 B., 6 F., 6 G., 9, 11 and 12 of the
Commitment, and Sections 2, 3, 5, 7, 8, 9 and 10 of the Financial Instrument,
and any other provisions (or portions thereof) in the Agreement that relate to,
or may impact, the ability of Fannie Mae and Freddie Mac to fulfill their
responsibilities as agents of the United States in connection with the Program,
shall survive the expiration or termination of the Agreement.




12.  Defined Terms; Incorporation by Reference




A.  All references to the “Agreement” necessarily include, in all instances, the
Commitment and all documents incorporated into the Commitment by reference,
whether or not so noted contextually, and all amendments and modifications
thereto.  Specific references throughout the Agreement to individual documents
that are incorporated by reference into the Commitment are not inclusive of any
other documents that are incorporated by reference, unless so noted
contextually.




B.  The term “Effective Date” means the date on which Fannie Mae transmits a
copy of the fully executed Commitment and Financial Instrument to Treasury and
Servicer with a completed cover sheet, in the form attached hereto as Exhibit D
(the “Cover Sheet”). The Commitment and Financial Instrument and accompanying
Cover Sheet will be faxed, emailed, or made available through other electronic
means to Treasury and Servicer in accordance with Section 9.




C.  The Program Documentation and Exhibit A – Form of Financial Instrument,
Exhibit B – Form of Annual Certification, Exhibit C – Form of Assignment and
Assumption Agreement and Exhibit D – Form of Cover Sheet (in each case, in form
and, upon completion, in substance), including all amendments and modifications
thereto, are incorporated into this Commitment by this reference and given the
same force and effect as though fully set forth herein.




[SIGNATURE PAGE FOLLOWS; REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]








- 10 -




--------------------------------------------------------------------------------

In Witness Whereof, Servicer and Fannie Mae by their duly authorized officials
hereby execute and deliver this Commitment to Purchase Financial Instrument and
Servicer Participation Agreement as of the Effective Date.







SERVICER: MorEquity, Inc.

FANNIE MAE, solely as Financial Agent of the

United States

By:

/s/  Kevin J. Small

By:

/s/  W. David Worrall




Name:

Kevin J. Small

Name:

W. David Worrall

Title:

President

Title:

Vice President

Date:

July 17, 2009

Date:

July 17, 2009




EXHIBITS




Exhibit A

Form of Financial Instrument




Exhibit B

Form of Annual Certification




Exhibit C

Form of Assignment and Assumption Agreement




Exhibit D

Form of Cover Sheet





- 11 -




--------------------------------------------------------------------------------

EXHIBIT A




FORM OF FINANCIAL INSTRUMENT














--------------------------------------------------------------------------------

FINANCIAL INSTRUMENT




This Financial Instrument is delivered as provided in Section 1 of the
Commitment to Purchase Financial Instrument and Servicer Participation Agreement
(the “Commitment”), entered into as of the Effective Date, by and between
Federal National Mortgage Association (“Fannie Mae”), a federally chartered
corporation, acting as financial agent of the United States, and the undersigned
party (“Servicer”). This Financial Instrument is effective as of the Effective
Date. All of the capitalized terms that are used but not defined herein shall
have the meanings ascribed to them in the Commitment.  For good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged,
Servicer agrees as follows:




1.

Purchase Price Consideration; Services. This Financial Instrument is being
purchased by Fannie Mae pursuant to Section 4 of the Commitment in consideration
for the payment by Fannie Mae, in its capacity as a financial agent of the
United States, of various payments detailed in the Program Documentation and
referred to collectively in the Commitment as the “Purchase Price.” The
conditions precedent to the payment by Fannie Mae of the Purchase Price are: (a)
the execution and delivery of this Financial Instrument and the Commitment by
Servicer to Fannie Mae; (b) the execution and delivery by Fannie Mae of the
Commitment to Servicer; (c) the delivery of copies of the fully executed
Commitment and Financial Instrument to Treasury on the Effective Date; (d) the
performance by Servicer of the Services described in the Agreement; and (e) the
satisfaction by Servicer of such other obligations as are set forth in the
Agreement. Servicer shall perform all Services in consideration for the Purchase
Price in accordance with the terms and conditions of the Agreement, to the
reasonable satisfaction of Fannie Mae and Freddie Mac.




2.

Authority and Agreement to Participate in Program. Subject to the limitations
set forth in Section 2 of the Agreement, Servicer shall use reasonable efforts
to remove all prohibitions or impediments to its authority and to obtain all
third party consents and waivers that are required, by contract or law, in order
to effectuate any loan modification under the Program.




3.

Audits, Reporting and Data Retention.




(a)

Freddie Mac, the Federal Housing Finance Agency and other parties designated by
the Treasury or applicable law shall have the right during normal business hours
to conduct unannounced, informal onsite visits and to conduct formal onsite and
offsite physical, personnel and information technology testing, security
reviews, and audits of Servicer and to examine all books, records and data
related to the Services provided and Purchase Price received in connection with
the Program on thirty (30) days’ prior written notice.




(b)

Servicer will collect, record, retain and provide to Treasury, Fannie Mae and
Freddie Mac all data, information and documentation relating to the Program and
borrowers, loans and loan modifications implemented, or potentially eligible for
modification, under the Program and any trials conducted in connection with the
Program, as required by the Program Documentation. All such data, information
and documentation must be provided to the Treasury, Fannie Mae and Freddie Mac
as, when and in the manner specified in the Program Documentation. In addition,
Servicer shall provide copies of executed contracts and tapes of loan pools
related to the Program for review upon request.




(c)

Servicer shall promptly take corrective and remedial actions associated with
reporting and reviews as directed by Fannie Mae or Freddie Mac and provide to
Fannie Mae and Freddie Mac such evidence of the effective implementation of
corrective and remedial actions as Fannie Mae and Freddie Mac shall reasonably
require. Freddie Mac may conduct additional reviews based on its findings and
the corrective actions taken by Servicer.




(d)

In addition to any other obligation to retain financial and accounting records
that may be imposed by Federal or state law, Servicer shall retain all
information described in Section 3(b), and all





1




--------------------------------------------------------------------------------

data, books, reports, documents, audit logs and records, including electronic
records, related to the performance of Services in connection with the Program.
In addition, Servicer shall maintain a copy of all computer systems and
application software necessary to review and analyze these electronic records.
Unless otherwise directed by Fannie Mae or Freddie Mac, Servicer shall retain
these records for at least 7 years from the date the data or record was created,
or for such longer period as may be required pursuant to applicable law. Fannie
Mae or Freddie Mac may also notify Servicer from time to time of any additional
record retention requirements resulting from litigation and regulatory
investigations in which the Treasury or any agents of the United States may have
an interest, and Servicer agrees to comply with these litigation and regulatory
investigations requirements.




4.

Internal Control Program.




(a)

Servicer shall develop, enforce and review on a quarterly basis for
effectiveness an internal control program designed to: (i) ensure effective
delivery of Services in connection with the Program and compliance with the
Program Documentation; (ii) effectively monitor and detect loan modification
fraud; and (iii) effectively monitor compliance with applicable consumer
protection and fair lending laws. The internal control program must include
documentation of the control objectives for Program activities, the associated
control techniques, and mechanisms for testing and validating the controls.




(b)

Servicer shall provide Freddie Mac with access to all internal control reviews
and reports that relate to Services under the Program performed by Servicer and
its independent auditing firm to enable Freddie Mac to fulfill its duties as a
compliance agent of the United States; a copy of the reviews and reports will be
provided to Fannie Mae for record keeping and other administrative purposes.




5.

Representations, Warranties and Covenants. Servicer makes the following
representations, warranties and covenants to Fannie Mae, Freddie Mac and the
Treasury, the truth and accuracy of which are continuing obligations of
Servicer. In the event that any of the representations, warranties, or covenants
made herein cease to be true and correct, Servicer agrees to notify Fannie Mae
and Freddie Mac immediately.




(a)

Servicer is established under the laws of the United States or any state,
territory, or possession of the United States or the District of Columbia, and
has significant operations in the United States. Servicer has full corporate
power and authority to enter into, execute, and deliver the Agreement and to
perform its obligations hereunder and has all licenses necessary to carry on its
business as now being conducted and as contemplated by the Agreement.




(b)

Servicer is in compliance with, and covenants that all Services will be
performed in compliance with, all applicable Federal, state and local laws,
regulations, regulatory guidance, statutes, ordinances, codes and requirements,
including, but not limited to, the Truth in Lending Act, 15 USC 1601 § et seq.,
the Home Ownership and Equity Protection Act, 15 USC § 1639, the Federal Trade
Commission Act, 15 USC § 41 et seq., the Equal Credit Opportunity Act, 15 USC §
701 et seq., the Fair Credit Reporting Act, 15 USC § 1681 et seq., the Fair
Housing Act and other Federal and state laws designed to prevent unfair,
discriminatory or predatory lending practices and all applicable laws governing
tenant rights. Subject to the following sentence, Servicer has obtained or made,
or will obtain or make, all governmental approvals or registrations required
under law and has obtained or will obtain all consents necessary to authorize
the performance of its obligations under the Program and the Agreement. The
performance of Services under the Agreement will not conflict with, or be
prohibited in any way by, any other agreement or statutory restriction by which
Servicer is bound, provided, however, that Fannie Mae acknowledges and agrees
that this representation and warranty is qualified solely by and to the extent
of any contractual limitations established under applicable servicing contracts
to which Servicer is subject. Servicer is not aware of any other legal or
financial impediments to





- 2 -




--------------------------------------------------------------------------------

performing its obligations under the Program or the Agreement and shall promptly
notify Fannie Mae of any financial and/or operational impediments which may
impair its ability to perform its obligations under the Program or the
Agreement. Servicer is not delinquent on any Federal tax obligation or any other
debt owed to the United States or collected by the United States for the benefit
of others, excluding any debt or obligation that is being contested in good
faith.




(c)

Servicer covenants that: (i) it will perform its obligations in accordance with
the Agreement and will promptly provide such performance reporting as Fannie Mae
may reasonably require; (ii) all mortgage modifications and all trial period
modifications will be offered to borrowers, fully documented and serviced in
accordance with the Program Documentation; and (iii) all data, collection
information and other information reported by Servicer to Fannie Mae and Freddie
Mac under the Agreement, including, but not limited to, information that is
relied upon by Fannie Mae or Freddie Mac in calculating the Purchase Price or in
performing any compliance review will be true, complete and accurate in all
material respects, and consistent with all relevant servicing records, as and
when provided.




(d)

Servicer covenants that it will: (i) perform the Services required under the
Program Documentation and the Agreement in accordance with the practices, high
professional standards of care, and degree of attention used in a well-managed
operation, and no less than that which the Servicer exercises for itself under
similar circumstances; and (ii) use qualified individuals with suitable
training, education, experience and skills to perform the Services. Servicer
acknowledges that Program participation may require changes to, or the
augmentation of, its systems, staffing and procedures, and covenants and agrees
to take all actions necessary to ensure it has the capacity to implement the
Program in accordance with the Agreement.




(e)

Servicer covenants that it will comply with all regulations on conflicts of
interest that are applicable to Servicer in connection with the conduct of its
business and all conflicts of interest and non-disclosure obligations and
restrictions and related mitigation procedures set forth in the Program
Documentation (if any).




(f)

Servicer acknowledges that the provision of false or misleading information to
Fannie Mae or Freddie Mac in connection with the Program or pursuant to the
Agreement may constitute a violation of: (a) Federal criminal law involving
fraud, conflict of interest, bribery, or gratuity violations found in Title 18
of the United States Code; or (b) the civil False Claims Act (31 U.S.C. §§
3729-3733). Servicer covenants to disclose to Fannie Mae and Freddie Mac any
credible evidence, in connection with the Services, that a management official,
employee, or contractor of Servicer has committed, or may have committed, a
violation of the referenced statutes.




(g)

Servicer covenants to disclose to Fannie Mae and Freddie Mac any other facts or
information that the Treasury, Fannie Mae or Freddie Mac should reasonably
expect to know about Servicer and its contractors to help protect the
reputational interests of the Treasury, Fannie Mae and Freddie Mac in managing
and monitoring the Program.




(h)

Servicer covenants that it will timely inform Fannie Mae and Freddie Mac of any
anticipated Event of Default.




(i)

Servicer acknowledges that Fannie Mae or Freddie Mac may be required to assist
the Treasury with responses to the Privacy Act of 1974 (the “Privacy Act”), 5
USC § 552a, inquiries from borrowers and Freedom of Information Act, 5 USC §
552, inquiries from other parties, as well as formal inquiries from
Congressional committees and members, the Government Accounting Office,
Inspectors General and other government entities, as well as media and consumer
advocacy group inquiries about the Program and its effectiveness. Servicer
covenants that it will respond promptly and accurately to all search requests
made by Fannie Mae or Freddie Mac,





- 3 -




--------------------------------------------------------------------------------

comply with any related procedures which Fannie Mae or Freddie Mac may
establish, and provide related training to employees and contractors. In
connection with Privacy Act inquiries, Servicer covenants that it will provide
updated and corrected information as appropriate about borrowers’ records to
ensure that any system of record maintained by Fannie Mae on behalf of the
Treasury is accurate and complete.




(j)

Servicer acknowledges that Fannie Mae is required to develop and implement
customer service call centers to respond to borrowers’ and other parties’
inquiries regarding the Program, which may require additional support from
Servicer. Servicer covenants that it will provide such additional customer
service call support as Fannie Mae reasonably determines is necessary to support
the Program.




(k)

Servicer acknowledges that Fannie Mae and/or Freddie Mac are required to develop
and implement practices to monitor and detect loan modification fraud and to
monitor compliance with applicable consumer protection and fair lending laws.
Servicer covenants that it will fully and promptly cooperate with Fannie Mae’s
inquiries about loan modification fraud and legal compliance and comply with any
anti-fraud and legal compliance procedures which Fannie Mae and/or Freddie Mac
may require. Servicer covenants that it will develop and implement an internal
control program to monitor and detect loan modification fraud and to monitor
compliance with applicable consumer protection and fair lending laws, among
other things, as provided in Section 4 of this Financial Instrument and
acknowledges that the internal control program will be monitored, as provided in
such Section.




(l)

Servicer shall sign and deliver an Annual Certification to Fannie Mae and
Freddie Mac beginning on June 1, 2010 and again on June 1 of each year
thereafter during the Term, in the form attached as Exhibit B to the Agreement.




6.

Use of Contractors. Servicer is responsible for the supervision and management
of any contractor that assists in the performance of Services in connection with
the Program. Servicer shall remove and replace any contractor that fails to
perform. Servicer shall ensure that all of its contractors comply with the terms
and provisions of the Agreement. Servicer shall be responsible for the acts or
omissions of its contractors as if the acts or omissions were by the Servicer.




7.

Data Rights.




(a)

For purposes of this Section, the following definitions apply:




(i)  “Data” means any recorded information, regardless of form or the media on
which it may be recorded, regarding any of the Services provided in connection
with the Program.




(ii)  “Limited Rights” means non-exclusive rights to, without limitation, use,
copy, maintain, modify, enhance, disclose, reproduce, prepare derivative works,
and distribute, in any manner, for any purpose related to the administration,
activities, review, or audit of, or public reporting regarding, the Program and
to permit others to do so in connection therewith.




(iii)  “NPI” means nonpublic personal information, as defined under the GLB.




(iv)  “GLB” means the Gramm-Leach-Bliley Act, 15 U.S.C. 6801-6809.




(b)

Subject to Section 7(c) below, Treasury, Fannie Mae and Freddie Mac shall have
Limited Rights, with respect to all Data produced, developed, or obtained by
Servicer or a contractor of Servicer in connection with the Program, provided,
however, that NPI will not be transferred by Fannie Mae in violation of the GLB
and, provided, further, that Servicer acknowledges and agrees that any use of
NPI by, the distribution of NPI to, or the transfer of NPI among, Federal, state
and





- 4 -




--------------------------------------------------------------------------------

local government organizations and agencies does not constitute a violation of
the GLB for purposes of the Agreement. If requested, such Data shall be made
available to the Treasury, Fannie Mae, or Freddie Mac upon request, or as and
when directed by the Program Documentation, in industry standard useable format.




(c)

Servicer expressly consents to the publication of its name as a participant in
the Program, and the use and publication of Servicer’s Data, subject to
applicable state and federal laws regarding confidentiality, in any form and on
any media utilized by Treasury, Fannie Mae or Freddie Mac, including, but not
limited to, on any website or webpage hosted by Treasury, Fannie Mae, or Freddie
Mac, in connection with the Program, provided that no Data placed in the public
domain will: (i) contain the name, social security number, or street address of
any borrower or other information that would allow the borrower to be
identified; or, (ii) if presented in a form that links the Servicer with the
Data, include information other than program performance and participation
related statistics such as the number of modifications, performance of
modifications, characteristics of the modified loans, or program compensation or
fees, with any information about any borrower limited to creditworthiness
characteristics such as debt, income, and credit score. In any Data provided to
an enforcement or supervisory agency with jurisdiction over the Servicer, these
limitations on borrower information do not apply.




8.

Publicity and Disclosure.




(a)

Servicer shall not make use of any Treasury name, symbol, emblem, program name,
or product name, in any advertising, signage, promotional material, press
release, Web page, publication, or media interview, without the prior written
consent of the Treasury.




(b)

Servicer shall not publish, or cause to have published, or make public use of
Fannie Mae’s name, logos, trademarks, or any information about its relationship
with Fannie Mae without the prior written permission of Fannie Mae, which
permission may be withdrawn at any time in Fannie Mae’s sole discretion.




(c)

Servicer shall not publish, or cause to have published, or make public use of
Freddie Mac’s name (i.e., “Freddie Mac” or “Federal Home Loan Mortgage
Corporation”), logos, trademarks, or any information about its relationship with
Freddie Mac without the prior written permission of Freddie Mac, which
permission may be withdrawn at any time in Freddie Mac’s sole discretion.




9.

Limitation of Liability. IN NO EVENT SHALL FANNIE MAE, THE TREASURY, OR FREDDIE
MAC, OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR AFFILIATES BE
LIABLE TO SERVICER WITH RESPECT TO THE PROGRAM OR THE AGREEMENT, OR FOR ANY ACT
OR OMISSION OCCURRING IN CONNECTION WITH THE FOREGOING, FOR ANY DAMAGES OF ANY
KIND, INCLUDING, BUT NOT LIMITED TO DIRECT DAMAGES, INDIRECT DAMAGES, LOST
PROFITS, LOSS OF BUSINESS, OR OTHER INCIDENTAL, CONSEQUENTIAL, SPECIAL OR
PUNITIVE DAMAGES OF ANY NATURE OR UNDER ANY LEGAL THEORY WHATSOEVER, EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND REGARDLESS OF WHETHER OR NOT THE
DAMAGES WERE REASONABLY FORESEEABLE; PROVIDED, HOWEVER, THAT THIS PROVISION
SHALL NOT LIMIT FANNIE MAE’S OBLIGATION TO REMIT PURCHASE PRICE PAYMENTS TO
SERVICER IN ITS CAPACITY AS FINANCIAL AGENT OF THE UNITED STATES IN ACCORDANCE
WITH THE AGREEMENT.




10.

Indemnification. Servicer shall indemnify, hold harmless, and pay for the
defense of Fannie Mae, the Treasury and Freddie Mac, and their respective
officers, directors, employees, agents and affiliates against all claims,
liabilities, costs, damages, judgments, suits, actions, losses and expenses,
including reasonable attorneys' fees and costs of suit, arising out of or
resulting from: (a) Servicer’s breach of Section 5 (Representations, Warranties
and Covenants) of this Financial Instrument; (b) Servicer’s





- 5 -




--------------------------------------------------------------------------------

negligence, willful misconduct or failure to perform its obligations under the
Agreement; or (c) any injuries to persons (including death) or damages to
property caused by the negligent or willful acts or omissions of Servicer or its
contractors. Servicer shall not settle any suit or claim regarding any of the
foregoing without Fannie Mae's prior written consent if such settlement would be
adverse to Fannie Mae’s interest, or the interests of the Treasury or Freddie
Mac. Servicer agrees to pay or reimburse all costs that may be incurred by
Fannie Mae and Freddie Mac in enforcing this indemnity, including attorneys'
fees.




IN WITNESS WHEREOF, Servicer hereby executes this Financial Instrument on the
date set forth below.




MorEquity, Inc.:




 /s/  Kevin J. Small

July 17, 2009

Name:

Kevin J. Small

Date

Title:

President








- 6 -




--------------------------------------------------------------------------------

EXHIBIT B




FORM OF ANNUAL CERTIFICATION











--------------------------------------------------------------------------------

ANNUAL CERTIFICATION




This Annual Certification is delivered as provided in Section 1.B. of the
Commitment to Purchase Financial Instrument and Servicer Participation Agreement
(the “Commitment”), effective as of [INSERT], by and between Federal National
Mortgage Association (“Fannie Mae”), a federally chartered corporation, acting
as financial agent of the United States, and the undersigned party (“Servicer”).
All terms used, but not defined herein, shall have the meanings ascribed to them
in the Commitment.




Servicer hereby certifies, as of [INSERT DATE ON WHICH CERTIFICATION IS GIVEN],
that:




1.

Servicer is established under the laws of the United States or any state,
territory, or possession of the United States or the District of Columbia, and
has significant operations in the United States. Servicer had full corporate
power and authority to enter into, execute, and deliver the Agreement and to
perform its obligations hereunder and has all licenses necessary to carry on its
business as now being conducted and as contemplated by the Agreement.




2.

Servicer is in compliance with, and certifies that all Services have been
performed in compliance with, all applicable Federal, state and local laws,
regulations, regulatory guidance, statutes, ordinances, codes and requirements,
including, but not limited to, the Truth in Lending Act, 15 USC 1601 § et seq.,
the Home Ownership and Equity Protection Act, 15 USC § 1639, the Federal Trade
Commission Act, 15 USC § 41 et seq., the Equal Credit Opportunity Act, 15 USC §
701 et seq., the Fair Credit Reporting Act, 15 USC § 1681 et seq., the Fair
Housing Act and other Federal and state laws designed to prevent unfair,
discriminatory or predatory lending practices and all applicable laws governing
tenant rights. Subject to the following sentence, Servicer has obtained or made
all governmental approvals or registrations required under law and has obtained
all consents necessary to authorize the performance of its obligations under the
Program and the Agreement. The performance of Services under the Agreement has
not conflicted with, or been prohibited in any way by, any other agreement or
statutory restriction by which Servicer is bound, except to the extent of any
contractual limitations under applicable servicing contracts to which Servicer
is subject. Servicer is not aware of any other legal or financial impediments to
performing its obligations under the Program or the Agreement and has promptly
notified Fannie Mae of any financial and/or operational impediments which may
impair its ability to perform its obligations under the Program or the
Agreement. Servicer is not delinquent on any Federal tax obligation or any other
debt owed to the United States or collected by the United States for the benefit
of others, excluding any debts or obligations that are being contested in good
faith.




3.

(i) Servicer has performed its obligations in accordance with the Agreement and
has promptly provided such performance reporting as Fannie Mae and Freddie Mac
have reasonably required; (ii) all mortgage modifications and all trial period
modifications have been offered by Servicer to borrowers, fully documented and
serviced by Servicer in accordance with the Program Documentation; and (iii) all
data, collection information and other information reported by Servicer to
Fannie Mae and Freddie Mac under the Agreement, including, but not limited to,
information that was relied upon by Fannie Mae and Freddie Mac in calculating
the Purchase Price and in performing any compliance review, was true, complete
and accurate in all material respects, and consistent with all relevant
servicing records, as and when provided.




4.

Servicer has: (i) performed the Services required under the Agreement in
accordance with the practices, high professional standards of care, and degree
of attention used in a well-managed operation, and no less than that which the
Servicer exercises for itself under similar circumstances; and (ii) used
qualified individuals with suitable training, education, experience and skills
to perform the Services. Servicer acknowledges that Program participation
required changes to, or the augmentation of, its systems, staffing and
procedures; Servicer took all actions necessary to ensure that it had the
capacity to implement the Program in accordance with the Agreement.




5.

Servicer has complied with all regulations on conflicts of interest that are
applicable to Servicer in connection with the conduct of its business and all
conflicts of interest and non-disclosure obligations and restrictions and
related mitigation procedures set forth in the Program Documentation (if any).








1




--------------------------------------------------------------------------------

6.

Servicer acknowledges that the provision of false or misleading information to
Fannie Mae or Freddie Mac in connection with the Program or pursuant to the
Agreement may constitute a violation of: (a) Federal criminal law involving
fraud, conflict of interest, bribery, or gratuity violations found in Title 18
of the United States Code; or (b) the civil False Claims Act (31 U.S.C. §§
3729-3733). Servicer has disclosed to Fannie Mae and Freddie Mac any credible
evidence, in connection with the Services, that a management official, employee,
or contractor of Servicer has committed, or may have committed, a violation of
the referenced statutes.




7.

Servicer has disclosed to Fannie Mae and Freddie Mac any other facts or
information that the Treasury, Fannie Mae or Freddie Mac should reasonably
expect to know about Servicer and its contractors to help protect the
reputational interests of the Treasury, Fannie Mae and Freddie Mac in managing
and monitoring the Program.




8.

Servicer acknowledges that Fannie Mae and Freddie Mac may be required to assist
the Treasury with responses to the Privacy Act of 1974 (the “Privacy Act”), 5
USC § 552a, inquiries from borrowers and Freedom of Information Act, 5 USC §
552, inquiries from other parties, as well as formal inquiries from
Congressional committees and members, the Government Accounting Office,
Inspectors General and other government entities, as well as media and consumer
advocacy group inquiries about the Program and its effectiveness. Servicer has
responded promptly and accurately to all search requests made by Fannie Mae and
Freddie Mac, complied with any related procedures which Fannie Mae and Freddie
Mac have established, and provided related training to employees and
contractors. In connection with Privacy Act inquiries, Servicer has provided
updated and corrected information as appropriate about borrowers’ records to
ensure that any system of record maintained by Fannie Mae on behalf of the
Treasury is accurate and complete.




9.

Servicer acknowledges that Fannie Mae is required to develop and implement
customer service call centers to respond to borrowers’ and other parties’
inquiries regarding the Program, which may require additional support from
Servicer. Servicer has provided such additional customer service call support as
Fannie Mae has reasonably requested to support the Program.




10.

Servicer acknowledges that Fannie Mae and/or Freddie Mac are required to develop
and implement practices to monitor and detect loan modification fraud and to
monitor compliance with applicable consumer protection and fair lending laws.
Servicer has fully and promptly cooperated with Fannie Mae’s inquiries about
loan modification fraud and legal compliance and has complied with any
anti-fraud and legal compliance procedures which Fannie Mae and/or Freddie Mac
have required. Servicer has developed and implemented an internal control
program to monitor and detect loan modification fraud and to monitor compliance
with applicable consumer protection and fair lending laws, among other things,
as provided in Section 4 of the Financial Instrument.  In the event that any of
the certifications made herein are discovered not to be true and correct,
Servicer agrees to notify Fannie Mae and Freddie Mac immediately.




MorEquity, Inc.




 

Name:

Date

Title:








- 2 -




--------------------------------------------------------------------------------

EXHIBIT C




FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT











--------------------------------------------------------------------------------

ASSIGNMENT AND ASSUMPTION AGREEMENT




This Assignment and Assumption Agreement (the “Assignment and Assumption
Agreement”) is entered into as of [INSERT DATE] by and between [INSERT FULL
LEGAL NAME OF ASSIGNOR] (“Assignor”) and [INSERT FULL LEGAL NAME OF ASSIGNEE]
(“Assignee”). All terms used, but not defined, herein shall have the meanings
ascribed to them in the Underlying Agreement (defined below).




WHEREAS, Assignor and Federal National Mortgage Association, a federally
chartered corporation, as financial agent of the United States (“Fannie Mae”),
are parties to a Commitment to Purchase Financial Instrument and Servicer
Participation Agreement, a complete copy of which (including all exhibits,
amendments and modifications thereto) is attached hereto and incorporated herein
by this reference (the “Underlying Agreement”);




WHEREAS, Assignor has agreed to assign to Assignee: (i) all of its rights and
obligations under the Underlying Agreement with respect to the mortgage loans
identified on the schedule attached hereto as Schedule 1 (“Schedule 1”) and/or
(ii) certain other rights and obligations under the Underlying Agreement that
are identified on Schedule 1; and




WHEREAS, Assignee has agreed to assume the mortgage loans and other rights and
obligations under the Underlying Agreement identified on Schedule 1.




NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:




1. Assignment. Assignor hereby assigns to Assignee all of Assignor’s rights and
obligations under the Underlying Agreement with respect to the mortgage loans
identified on Schedule 1 and such other rights and obligations under the
Underlying Agreement that are identified on Schedule 1.




2. Assumption. Assignee hereby accepts the foregoing assignment and assumes all
of the rights and obligations of Assignor under the Underlying Agreement with
respect to the mortgage loans identified on Schedule 1 and such other rights and
obligations under the Underlying Agreement that are identified on Schedule 1.




3. Effective Date. The date on which the assignment and assumption of rights and
obligations under the Underlying Agreement is effective is [INSERT EFFECTIVE
DATE OF ASSIGNMENT/ASSUMPTION].




4. Successors. All future transfers and assignments of the mortgage loans,
rights and obligations transferred and assigned hereby are subject to the
transfer and assignment provisions of the Underlying Agreement. This Assignment
and Assumption Agreement shall inure to the benefit of, and be binding upon, the
permitted successors and assigns of the parties hereto.




5. Counterparts. This Assignment and Assumption Agreement may be executed in
counterparts, each of which shall be an original, but all of which together
constitute one and the same instrument.








-1-




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee, by their duly authorized officials,
hereby execute and deliver this Assignment and Assumption Agreement, together
with Schedule 1, effective as of the date set forth in Section 3 above.




ASSIGNOR: [INSERT FULL LEGAL NAME OF

ASSIGNOR]




By:

Name:

Title:

Date:




ASSIGNEE: [INSERT FULL LEGAL NAME OF

ASSIGNEE]




By:

Name:

Title:

Date:











-2-




--------------------------------------------------------------------------------

SCHEDULE 1




To




ASSIGNMENT AND ASSUMPTION AGREEMENT

-





-3-




--------------------------------------------------------------------------------

EXHIBIT D




FORM OF COVER SHEET














--------------------------------------------------------------------------------

Cover Sheet for Transmission of




Commitment to Purchase Financial Instrument and Servicer Participation Agreement




To: MorEquity, Inc. (“Servicer”), Stephen L. Day




From: Federal National Mortgage Association, a federally chartered corporation,
as financial agent of the United States (“Fannie Mae”)




Copy To: The U.S. Department of the Treasury, [INSERT TREASURY CONTACT]




Date: [INSERT DATE OF TRANSMISSION]




Method of Transmission: [Facsimile to [INSERT FAX NUMBER OF SERVICER]] [[Email
with PDF file attached to [INSERT SERVICER EMAIL ADDRESS][Specify other method
of electronic delivery]]




NOTICE




This transmission constitutes notice to Servicer that the Commitment to Purchase
Financial Instrument and Servicer Participation Agreement, by and between Fannie
Mae and Servicer (the “Commitment”) and the Financial Instrument attached
thereto have been fully executed and are effective as of the date of this
transmission. The date of this transmission shall be the “Effective Date” of the
Commitment and the Financial Instrument.




Copies of the fully executed Commitment and Financial Instrument are attached to
this transmission for your records.









































































Confidential – Internal Distribution





-1-


